PER CURIAM.
Jarrod Brown appeals from a judgment of conviction for burglary. Because the proof adduced at trial failed to meet the allegations of the information, we reverse.
In the information, the State charged that Brown unlawfully entered “A BUILDING, the property of SIMON BAHUR AND/OR TOM BAHUR AND/OR NATIONAL MARKET ... as owner or custodian, located at 5100 NORTHWEST 22ND AVENUE, Dade County, Florida....” The record reveals that Brown was arrested at the address given in the information. The State presented testimony from Tom Bahur that he owned the National Food Center, a grocery store located at 15th Avenue and 71st Street. The State thus established that Tom Bahur owned a grocery store that was not the store identified in the information. The State presented no evidence identifying the person or entity that had lawful possession, custody, or control of the National Market located at Northwest 51st Street and 22nd Avenue.
The defense moved for a judgment of acquittal at the close of the State’s case; the trial court denied that motion. The State did not move to reopen its case to present the necessary testimony regarding ownership of the store identified in the information. The trial court denied Brown’s motion for arrest of judgment following the jury’s verdict of guilt.
Failure to establish ownership or superi- or possession of the burglarized structure was fatal to the State’s case. See A.L. v. State, 359 So.2d 583 (Fla. 3d DCA 1978) (failure to establish essential element of ownership of allegedly burglarized structure fatal to state’s case); O’Bryan v. State, 359 So.2d 545 (Fla. 4th DCA 1978) (same). We therefore reverse and remand with directions to discharge the defendant on the offense charged in this case.
Reversed and remanded with directions.